Citation Nr: 1636453	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-40 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for residuals of a burn to the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to June 1946, from July 1948 to July 1949, and from August 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  There was an RO hearing in August 2010, a transcript of which is also on file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a burn to the right arm addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent medical evidence shows that the Veteran is not currently diagnosed with hepatitis.  Hepatitis has not been clinically established at any time.

CONCLUSIONS OF LAW

The Veteran does not have hepatitis that was incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
Moreover, during the July 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

Most of the Veteran's service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  The record reveals some service physical exams, which are detailed below.

The Board notes that the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed hepatitis.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence has been presented showing treatment for hepatitis or the possibility that hepatitis is related to service, the Board finds that an etiology opinion is not "necessary."  

Thus, in this case, there is no evidence that additional records have yet to be requested, or that additional examinations are in order as to this issue. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The record includes a June 1948 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement which notes a normal abdominal wall and viscera.  A July 1949 Report of Medical Examination noted no significant liver abnormality.  A May 1952 Report of Medical Examination noted clinical evaluation was normal for the abdomen and viscera.  No pertinent history was otherwise recorded.

The post-service medical records are absent any complaints of or treatment for hepatitis.  The Veteran presented testimony at the July 2016 videoconference hearing that he had received no post-service treatment for hepatitis.  He did recall being hospitalized in France during service for hepatitis.  As noted, nothing pertinent was noted in the available service examinations.

Thus, the medical evidence fails to show that the Veteran currently has hepatitis, nor is the disorder clinically established at any time.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that hepatitis exists and was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for hepatitis have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis is denied.



REMAND

With respect to a heart condition, the record includes a June 1948 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement which notes a soft systolic pulmonic murmur.  A July 1949 Report of Medical Examination noted no significant heart abnormality.  A May 1952 Report of Medical Examination noted clinical evaluation was normal for the heart.

The Veteran presented testimony at the July 2016 videoconference hearing that he had been given some heart pills to take.  VA treatment records indicate that the Veteran has been prescribed medication for angina and high blood pressure.  Post-service records indicate that the chest X-ray in October 2008 showed a tortuous thoracic aorta.  Veteran has consistently denied chest pain, shortness of breath, and palpitations except for January 2013 primary care physician note at which time the Veteran reported shortness of breath on walking short distances for three months and mild chest pains alleviated by resting.  X-rays suggested early pneumonia and aortic ectasia.  The Veteran underwent VA examination in November 2012 at which time the examiner found no aortic valve condition, noted that EKGs in 2008, 2009, and 2010 showed no heart disease, and determined that the Veteran had not been diagnosed with a heart condition.  EKG in 2013 showed sinus arrhythmia.      

Because the November 2012 VA examiner did not address x-ray evidence of a tortuous thoracic aorta or its significance, the Board finds that an addendum opinion should be obtained.

With respect to residuals of a right arm burn, an Application for Hospital Treatment or Domiciliary Care in November 1947 indicates that the Veteran the reported that his arm was burned while in the army and that it hurt, felt weak, and that sores broke out over the burned area each summer.  The June 1948 Report of Physical Examination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement notes a right shoulder burn in January 1946 in Germany and a 7-inch burn scar on the right axilla which was non-symptomatic.  A July 1949 Report of Medical Examination noted no significant skin abnormality.  A May 1952 Report of Medical Examination noted clinical evaluation was normal for the skin.

At the July 2015 videoconference hearing, the Veteran testified that there was a dent where his arm had been wrapped and his representative noted that she could see it.  In general, lay witnesses are competent to testify as to their observations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the record shows a right shoulder burn and scar in service as well as the Veteran's testimony as to a residual dent, the Board finds that a VA examination is necessary to determine whether a current disability is present as a result of the right shoulder burn the Veteran experienced during active service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for a heart disorder or residuals from his in-service right arm burn that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The examiner who conducted the November 2012 VA examination should be requested to provide an addendum opinion.  The examiner should be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  If the November 2012 examiner is unavailable, a physician should be requested to provide an addendum opinion.  If a physical examination is necessary for the completion of the addendum opinion, an additional VA heart examination should be scheduled.  The examiner should address the significance of a tortuous thoracic aorta found on chest x-ray in October 2008 and provide an opinion as to whether it is at least as likely as not that such disorder is related in any way to the Veteran's active duty service to include heart murmur documented during such service.  

3.  The Veteran should be afforded an appropriate VA skin examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current right arm skin disorders, including any residual scarring, and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include right shoulder scar documented during such service.  

4.  It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


